Mr. President, I am pleased on behalf of the people and the Government of Guatemala to offer you our most cordial congratulations on your election as President of the fortieth session of the General Assembly. We are convinced that your personal qualifications as well as your full knowledge of international problems will guarantee the success of our deliberations and the progress which will no doubt be achieved in the work of this session. I am pleased to extend to you the full co-operation of my delegation in the difficult and important tasks which have been entrusted to you.
I should also like to express the gratitude of my delegation for the excellent work carried out by Ambassador Paul Lusaka in his capacity as President of the General Assembly at its thirty-ninth session.
May I also, on behalf of the people and the Government of Guatemala, and on behalf of the delegation over which I preside, offer a most cordial greeting to His Excellency, Mr. Javier Perez de Cuellar, the Secretary-General of this Organization, and renew to him our support for the efforts he has been making to achieve peace and progress for the peoples.
I should also like to greet the representatives to this Assembly, whose task it is to share in the efforts and responsibilities during this session of the General Assembly in order to make a positive contribution to the strengthening of the principles which inspire the Charter of the United Nations.
In addition to the official condolences conveyed by my Government, I avail myself of this opportunity to renew our sympathy to the people and the Government of Mexico on the natural disaster suffered recently by that country, and to make an appeal to the Members of this Organization to lend their support to the extent possible to Mexico, as they did for Guatemala when an earthquake devastated our territory in 1976. Guatemala feels very close to the brotherly people of Mexico in this time of sorrow.
On 26 June of this year we commemorated the fortieth anniversary of the signing of the Charter of the United Nations in San Francisco. As a founding member of this Organization, Guatemala has taken part in, encouraged and followed always very closely and with great interest the work of the Organization in the last 40 years. There is no doubt that the United Nations to some extent is the reflection of the problems and realities of the countries which make it up and therefore it can solve those problems in the extent to which States display a genuine political will to do so. We must therefore look back on the work of the most representative international Organization of our contemporary world and not only discuss with objectivity its achievements and failures but most importantly look at future possibilities to strengthen it so that it may eventually comply fully with the lofty goals for which it was established.
The United Nations constitutes a body which enables peoples and Governments by means of ongoing dialog and relations to know each other better and also to share experiences and efforts in order better to deal with the complex problems which affect the international community in all fields.
Clearly, this most important world political body is an arena for the promotion of an open dialog, and despite the differences between countries in ideology and in economic and social conditions, it may, within a framework of understanding and respect, provide the channels for co-operation which will benefit mankind as a whole.
Despite its considerable limitations, this Organization still offers real hope for international coexistence and solidarity. Nevertheless, we must recognize that the expectations which went into the making of this multinational body have not always in practice been translated into tangible responses to the great challenge of maintaining international peace and security.
While it is true that mankind has succeeded in avoiding a third world conflagration, which could lead to chaos and total destruction, we must also say that violence is still spreading and intensifying in many countries, regions and continents, leaving an increasing number of victims in its wake. These conflicts, unfortunately, have not been halted despite the constant appeals by our Organization.
But in another order of ideas, the achievements of the Organization are also quite clear and meaningful in the scientific, humanitarian, technological, social, economic, cultural, conceptual and practical fields.
We must admit to the fact that the United Nations, which is made up of different States, very often acts slowly in responding to crisis situations, and it is frustrating to see its inability speedily to arrive at the compromise formulas which are required by circumstances. There is no doubt that the creation of the United Nations is the expression of an act of faith by those countries which had suffered from the terrible scourge of the Second World War. It stems from the shared purpose of establishing a collective security system and a system of collective international co-operation.
International relations at present are very different from those which existed
in 1945. The number of states which have become independent has grown tremendously, and the Organization now has 159 members. At the same time different kinds of organizations have emerged over the years, not only regional or sub-regional organizations, but also organizations at the multilateral level, dealing with co-operation.
Thus, in this complex context this international body has contributed in the last four decades to the quest for peace, co-operation, justice and development. No doubt, we are better prepared today to deal with various kinds of realities, because while it is true that poverty continues mercilessly to strike in all corners of the world, we have also witnessed the incredible and constant miracle of the progress of science and technology, the free and creative product of the human mind. And while it is true that man seems unable to forgo and rid himself of the germ of self-destruction, it is also true that man is capable of achieving the highest values which ennoble him and make him special, exceptional and unique. Therefore, we reaffirm our faith in man, so that man may freely and responsibly seek greater achievements and regain spiritual values, thus achieving the greatest benefits through his full development.
It is that same man who constitutes the key element in the organization of States, and the sole and ultimate party responsible for coexistence and solidarity among peoples to which the United Nations contributes to some extent. We are aware of the fact that many factors aggravate the international crisis, particularly economic and financial factors, coupled with social and natural issues of dramatic proportions. But while we understand the complexity of the solutions required, we must not be discouraged but rather prepared to make whatever sacrifice may be required by circumstances.
I would like to appeal to all Member States of the United Nations jointly to contribute to the achievement of the goals and objectives and put into effect fully the principles so clearly defined in the Charter signed in 1945.
I should like now briefly to refer to the most salient aspects of the national and international policy of Guatemala. It is with great satisfaction that I venture to state before this Assembly that the promises made by the provisional and temporary Government of Guatemala two years ago have been carried out to the letter without any changes. We can reaffirm today that the process of democratization in Guatemala and the bringing about of a more open society is now becoming a reality. The new constitution was solemnly enacted on 31 May last, after 10 months of hard work by the National Constituent Assembly, which was elected on 1 July last year in free exemplary elections, where all citizens without any pressures came to the polls in unprecedented numbers in the political history of our country, thus demonstrating the true democratic ideals of our people.
This electoral event, whose purity cannot be in doubt, made it possible for the 18 political parties and civilian committees to elect deputies representing various sectors and ethnic groups making up our society.
The new constitution, which will come into effect on 14 January 1986, is in keeping with the most modern theories and trends of constitutional political law and regulates, with the proper checks and balances, the exercise of public power, as well as the administration and management of the business of state. It places special emphasis on the defense of our constitutional order and guarantees the establishment and functioning of political organizations so as to ensure the exercise of democracy by means of pluralism and the greatest possible participation.
The new constitution recognizes and guarantees fully human rights and incorporates the texts of international treaties and conventions to which Guatemala is a party. We must also emphasize social rights which include the promotion of all issues relating to ethnic groups, thus stimulating and promoting their associations and organizations in order to ensure their full development.
Our Constitution also includes the establishment of a Guatemalan equivalent of an office of defender of human rights through the setting up of a commission and an attorney-general for human rights, enjoying broad powers not only to promote and facilitate governmental action in this area, but also to counter improper administrative conduct and publicly to condemn actions which run counter to constitutional rights.
The National Assembly continues to function and has been mandated by the people to decree permanent electoral laws, as well as the law of "amparo", the habeas corpus law and constitutional law, which we hope will be issued at the end of this year. In early June the Government called for general elections which will take place on 3 November and, as was done last year, we have invited observers of international organizations, of friendly countries, as well as journalists and political and academic figures, to witness the event in which the President and Vice-President of the Republic will be elected, as well as deputies to the National Congress, mayors and members of all municipal entities in the country.
If no presidential candidate obtains an absolute majority, there will be a second electoral round, on 8 December, between the two candidates that will have received the largest number of votes.
After the deadline for registration of candidates has been reached, the people of Guatemala will have clear choices of a wide range of ideologies.
For the first time in the political history of Guatemala, we have eight presidential candidates, all of them civilians. The Government of Guatemala maintains absolute neutrality in the electoral process and has granted all the necessary facilities for this purpose, so that the political parties may conduct their campaigns in an appropriate climate without any kinds of limitations.
All this leads us to believe that in November there will be a larger number of voters than those that came to the polls last July, when 73 per cent of our citizens voted. The Supreme Electoral Tribunal, which is independent from other State bodies, will be collecting and counting the votes and issuing the results.
All of the above summarizes the situation in Guatemala as it obtains now and the decisive steps which we have taken for a return to democratic institutions. Our Government takes this opportunity to express its profound recognition to the friendly countries which have constantly demonstrated to us not only their interest but also their solidarity and support for the process in which we are engaged.
The people of Guatemala wants to exercise its legitimate right to choose freely its future leaders in peace and tranquility without outside interference. Therefore my people wishes its right to self-determination respected and thus it strongly and energetically rejects and denounces any attempt by purely minority totalitarian sectors, supported and encouraged from the Outside, to obstruct the voting procedure by means of destabilization, violence, intimidation and terrorism. We have not the slightest doubt that these actions are repudiated by an overwhelming majority of Guatemalans, who, like other Latin Americans, are determined to consolidate their democratic institutions on the continent.
In the period 1980 to 1982 Guatemala experienced ? resurgence of subversive violence, which compelled thousands of Guatemalans to abandon their communities of origin and move to safer areas. Many of them chose to cross the border into Mexico, where they settled in camps. The solution of this problem in an overall and definitive fashion is a major concern of the present government. Along these lines we have held talks with the Government of Mexico and contacted the Mexican Red Cross, the United Nations High Commissioner for Refugees and the League of Red Cross Societies, in co-operation with the Guatemalan Red Cross, so as to implement agreed procedures to facilitate the return of our compatriots to Guatemala in a voluntary and orderly fashion, not only giving them the protection they require but also creating the conditions to enable them to return to their usual occupations and, if possible, to their communities of origin, so that they could be incorporated in productive activity, thus actively participating in the development of our country.
I am pleased to report that thousands of refugees in recent years have voluntarily returned to Guatemala by their own means. However, according to the figures supplied by the United Nations High Commissioner for Refugees and the
authorities of the Mexican Government, there still remain approximately 46,000 refugees, mostly women and children, in Mexico.
The pacification of what was earlier called "areas of conflict" at present makes it possible to give the displaced Guatemalans the services and infrastructure necessary for their personal well-being, including among other things food assistance, housing, health assistance and training for productive activities particularly in agriculture, and thus we hope that in the near future consultations will make it possible for them finally to return, so that they may exercise their legitimate right to live in peace in the land in which they were born.
The respect and full implementation of human rights must remain one of the main concerns of Governments, since their observance is fundamental to the achievement of the well-being and security of peoples. Hence it is essential to create the necessary conditions and take the necessary measures to protect and guarantee the exercise of individual as well as social human rights recognized by the international community. Unfortunately, in the recent past my country has been in one way or another the victim of violence and terrorism promoted from outside, with the ensuing negative effects in regard to human rights. Despite all the difficulties and adverse factors, considerable improvement has taken place in Guatemala in this area and the level of violence has considerably decreased.
Guatemala is continuing its "open door" policy, a policy of unconditional co-operation with all governmental and non-governmental humanitarian agencies interested in the promotion of human rights, and therefore we have provided to them all the necessary facilities so that their representatives may visit our country and ascertain directly and personally the true situation there. A special reference should be made to the visit of the Special Rapporteur of the United Nations Commission of Human Rights, Viscount Colville de Culross, who has received every co-operation and has been able to interview leaders and representatives of all social sectors, including, among others, politicians, trade unionists, religious leaders, academics and government authorities. Thus he has been able, without any limitation, to go through our territory and gain first-hand information and knowledge about the true situation. He have also received a visit from the Inter-American Commission on Human Rights and many delegations from private entities, which, like any Guatemalan citizen, have enjoyed every possible freedom of action and movement to carry out their mandates. He are truly interested in ensuring that the realities in Guatemala are known world-wide so as to thwart the systematic campaigns of dogmatic political groups interested in presenting a negative image of our country, in a gesture of goodwill, Guatemala accepted the renewal of the mandate of the Special Rapporteur of the United Nations Commission on Human Rights, who has been dealing with the realities in our country for three years. He want it to be known that our Government has a positive attitude in this regard and this I feel is the right time to appeal to the international community for its full co-operation towards our new Government which will take power next year, and we hope it will not be necessary to renew at that time the mandate of a Special Rapporteur of the United Nations Commission on Human Rights for Guatemala.
He also take this opportunity to call upon the world Organization to depoliticize debate on human rights and to abandon the practice of selective treatment in this matter. In its unacceptable to treat States with different yardsticks regarding human rights. It is absurd to single out for censure some small countries while others which are engaged in flagrant violations and are involved in military or economic alliances with powerful nations are left alone. The latter are not even mentioned in this forum, much less criticized.
The Government of Guatemala, presided over by General Oscar. Humberto Mejia Victores, has maintained a steadfast policy of respect for the principles and norms of international law and the principles and purposes of the Charter of the world Organization- particularly with regard to the sovereign equality of States, the territorial integrity, independence and self-determination of peoples, non-intervention, the maintenance of international peace and security, the promotion of and full respect for human rights and the strengthening of co-operation among nations. In keeping with these tenets, we have always had our own dynamic international policy based on moderation, acting in solidarity with just causes.
The Central American region has for some time been suffering from a profound crisis which has affected it at all levels and which stems from different factors, internal as well as external. Never before in our history have we had to deal with a combination of so many adverse elements. There are serious political, economic and social problems which lead to tensions and confrontations and affect all the countries of Central America. Peace and security are seriously threatened by a worsening of internal conflicts which generate friction between countries, with the danger of generalized confrontation whose consequences cannot be foreseen. It would seem ironic that Central America, this great homeland of ours, united through history and with a common destiny which seemed quite promising, with integration systems that have functioned in an exemplary manner for the past quarter of a century creating development and trust, has in the past few years been afflicted by a climate of uncertainty, misunderstanding and distrust.
Nevertheless, hope for understanding and reconciliation is emerging. Indeed dialog and communication are maintained, and it is with renewed efforts that the Contadora group continues to provide its most valuable mediation services. This truly Latin American peace plan, which enjoys the full support of the international community, has made it possible for Central Americans to maintain negotiations with a view to finding formulas for the alleviation of tension and to bring about lasting peace in the region. Guatemala firmly believes in the process of the Contadora group, which, with the greatest objectivity and a clear vision of the potential scope of the crisis in Central America, has proposed formulas based on norms and principles of international law, taking into account the specific conditions prevailing in the area. We must mention, as one of the major achievements of this negotiation process, in which there has always existed frank and open dialog, the consensus of Central American Governments and the adoption of the Document of Objectives, with 21 points, fully covering principles and commitments which could ensure peace in Central America.
Recently we have been given a revised version of this Act for Peace and Co-operation in Central America to be considered and discussed by plenipotentiaries in a period of 45 days. This document, which has been revised and perfected in the light of contributions by the Central American Governments, is, in my opinion, a document which could become a binding juridical instrument. The Central American Governments and the Contadora Group must know that Guatemala will maintain its constructive attitude and that it will continue to lend its support so that the Act may enter into force as soon as possible.
Guatemala has welcomed the creation of a group for the political support of the Contadora Group consisting of Argentina, Brazil, Peru and Uruguay which, during the meeting held by their respective Ministers for Foreign Affairs at the invitation of the President of Colombia, Mr. Belisario Betancur, in Cartagena on 24 and 25 August of this year, outlined the important tasks which will be carried out for the purpose of seeking formulas for substantive and definitive solutions for the problems of Central America.
The contribution of the countries forming the support group is of supreme importance for the peace process promoted by the Contadora Group because it introduces into the negotiations a new dynamic factor, a very authoritative, credible and well-respected factor, namely the support of Latin America in the efforts for the establishment and consolidation of peace, democracy and economic and social development in Central America.
Finally, with regard to Contadora, Guatemala would like to express its recognition for the admirable efforts made by the Group on behalf of Central America for almost three years.
Guatemala's determination to see Central America achieve integration is well known. This has been the traditional policy of ray country in the region, for we
remain convinced that fraternal peoples sharing the same historical destiny cannot live separated from each other. We have much in common and have achieved much together. Despite the political crisis, the scheme for Central American integration is still alive. We are convinced that, even in the context of the existing structural problems in the region, this process is a proper strategy to promote the joint development of the Central American countries within the framework of mutual respect and recognition of the specific characteristics of each and every one of its members. In other words, we accept and recognize unity in diversity.
The regional institutions have been working properly; the ministers of the five countries involved meet often to discuss and solve common problems; and, recently, following difficult negotiations, we have signed an agreement establishing common tariffs in Central America. This will be a most important instrument of development within the policy of regional integration.
I would like to point out that, in light of the profound crisis confronting Central America, the co-ordination and harmonization of the actions of the five Central American countries with respect to the rest of the world is becoming increasingly relevant.
The historic meeting which we held one year ago in San Jose de Costa Rica with the Ministers of Foreign Affairs of the European Communities, Spain and Portugal, together with the Ministers of the Contadora Group, has been a major contribution in this effort and has opened new options for our peoples. We hope that the next meeting, which will be held in November in Luxembourg, will be not only one more step forward in this historical encounter with the members of the European Communities but will also be an opportunity to reaffirm the integrationist bent and political will of the participants to give effect: to the purposes and principles of the Joint Decleration of San Frisco.
Like all the developing countries, Guatemala has also been affected by the current international economic crisis to which references have been made by the personalities and delegations who have spoken in this General Assembly. There can be no doubt that, in order to overcome this situation, which seems to be a chronic one, it is indispensable further to strengthen multilateral co-operation, particularly in those areas which are interrelated, such as finance, debt and trade. Only through political will on the part of the developed countries in this multilateral effort will we be able to reach a solution of this crisis, which gives rise to so many difficulties and affects the well-being of our peoples.
For Guatemala the crisis is acute indeed. External debt, the drop in the prices of our exports, the investment retrenchment, the flight of capital, the progressive erosion of the external value of our money, the negative growth rate., and unemployment create political and social tensions which threaten the current process of democratization and endanger the stability and future of my country.
Hence, Guatemala, in addition to the internal efforts which it is making, is following attentively and taking part in the multilateral initiatives which are being taken for the purpose of finding viable solutions to these problems. We therefore support the Cartagena consensus to hold a multilateral meeting with the industrialized countries to eliminate those factors which give rise to the monetary, financial and trade crisis which besets us.
Latin America is confronting a very complex crisis in a very confusing world. To face up to this crisis we cannot fail to emphasize the importance of the problem of external debt. That is why there must be reasonable negotiations between debtors and creditors, which would take all factors into account. In this connections Latin America calls for a political dialog, because we feel that it is not right to sacrifice the development of its peoples to service the debt under such rigid conditions, we hope that the industrialized nations will adopt a realistic and understanding attitude because a Latin America in which economic problems are out of control is a political problem for the rest of the world. We therefore repeat our concern at this grave situation, which is serious also for the entire international community.
I should like now to refer to the still unsettled question of Belize. Guatemala in all good faith has held informal exploratory talks with the United Kingdom with the participation of representatives of Belize in order to find a just and honorable solution which will satisfy and safeguard the legitimate interests and rights of the parties involved. Guatemala, as has been done earlier, reiterates its firm will to continue such negotiations with an open mind and a constructive attitude in order to achieve points of agreement which will make it possible to lay the foundations for a definitive settlement. We are convinced that a sincere dialog must be pursued to promote understanding between the parties. We expect that our positive and realistic attitude will be reciprocated, and we expect that the other party will unequivocally display the political will necessary for a solution.
Nevertheless, the Government of Guatemala wishes once again to state that it reserves its rights over the territory of Belize as long as the dispute has not been resolved. Consequently, we do not recognize either the independence of Belize, or the State of Belize, or its alleged sea or land frontiers. We also wish to repeat that we intend to promote and strengthen economic, social and cultural relations with the people of Belize in order to promote better understanding- and mutually beneficial co-operation.
In connection with the question of the Malvinas, we support the Latin American position on this problem. We note that talks between the United Kingdom and the Republic of Argentina have not led to any final result on the dispute between the two parties, we again appeal for a renewed dialog between them in compliance with the principles contained in the Charter of the United Nations so as to give effect to Security Council resolution 502 (1982).
With regard to the situation in Kampuchea, we repeat that the people of the country themselves have the exclusive right freely to determine their destiny and that there must be an unconditional withdrawal of all foreign forces, to guarantee the country's effective independence, territorial integrity and the exercise of its sovereignty.
The Government of Guatemala is gratified by the renewal of talks between the Red Cross of South Korea and North Korea, the economic talks seeking bilateral co-operation and cultural, artistic and other exchanges which have been taking place. These and other developments will promote a dialog with a view to the eventual reunification of Korea, an outcome which should definitely be supported by the international community.
My Government believes that South Korea and North Korea should be admitted as Members of the United Nations, if they so request, so that they also may take part in united Nations efforts to maintain international peace and security and strengthen international co-operation.
The war which is still being waged between Iran and Iraq is a source of grave concern to the international community. The protracted and intensified conflict places the peace and stability of the region, in grave jeopardy. We therefore insist that the parties involved bring about a cessation of hostilities so that a satisfactory solution can be found. Guatemala also regrets the great losses of human life and material damage caused by the war.
In relation to the Middle East, Guatemala expresses solidarity with the people of Lebanon suffering from the painful impact of violence and fratricidal confrontation. We believe that to restore a climate of concord and peace it is necessary immediately to withdraw all foreign forces from the occupied territory. Also, we believe that peace in the region must be based on mutual respect and that there must be recognition of and respect for the independence of the State of Israel, without denying the legitimate aspirations of the Palestinian people to self-determination and to settle in their own territory.
The General Assembly and the Security Council have devoted more than 20 years in a quest for a solution to the problem of Namibia, on which several resolutions have been adopted demanding independence for the Territory. Guatemala believes that sufficient time has elapsed and that all ways have been explored for an orderly and peaceful transition of Namibia to independent life, within a united and integral territory. We believe that Security Council resolution 435 (1978) represents the only acceptable basis for the peaceful and final solution of the question of Namibia.
Guatemala categorically condemns the racist policy of apartheid practiced by the Government of South Africa, which is an attack on human dignity and fundamental human rights, we believe that the situation which prevails in southern Africa is intolerable, and the international community cannot permit it to continue. We are at one with those who are suffering from the effects of that reprehensible system. We expect good results from the efforts undertaken by the United Nations in implementation of the Program of Action for the Second Decade to Combat Racism and Racial Discrimination.
Guatemala is a profoundly peaceful country and expresses its concern and alarm in this international forum at the escalation of the arms race.
My country is a party to the Treaty of Tlatelolco, which proscribes the introduction and use of nuclear arms in Latin America. Thus we support all the initiatives to declare nuclear-weapon-free zones in other regions of the world and understand the fears of those countries which have denounced nuclear tests in places from which they can be seriously affected.
Guatemala addresses an appeal to the nuclear Powers to limit and avail themselves of the research of nuclear technology solely for peaceful purposes, for the benefit of mankind, and abstain from the production, stockpiling and use of any type of nuclear and other weapons of mass destruction.
Disarmament talks between the super-Powers are crucial and we hope for positive results.
Also, we believe it is absurd and nonsensical to invest fabulous sums in arms when millions of human beings are suffering from hunger and poverty. This shows in dramatic terms the reality of a world in which some nations believe that peace must be achieved by means of a balance of forces or nuclear terror. The developing countries cannot fail to speak out most resolutely against such policies and demand that these huge sums of money be invested in assistance and support programs and development projects, with a clear sense of international justice.
I also express my Government's profound concern at the resurgence of terrorism which has become international practice. I express most energetically our condemnation and repudiation of such acts of cruelty which are completely inhumane and absolutely unjustifiable. No Government, organization, association, entity or individual can morally invoke any pretext whatsoever to justify the commission of such acts. In the course of this year we have seen with horror repetitions of acts of this nature that have affected many countries and have been denounced by the international community. Unfortunately, the Central American region has not been spared such irrational acts, and a sister country - El Salvador - which has suffered from them deserves our special solidarity in connection with the kidnapping of President Duarte's daughter by a terrorist group.
We repeat before this General Assembly our profound concern at the fact that the question of Afghanistan has not yet been resolved. We believe that the presence of foreign occupation forces in that country is in violation of the most elementary principles enshrined in the United Nations Charter and international law and endangers the peace and security of that region. A solution of the problem of Afghanistan requires respect for the sovereignty, territorial integrity, political independence and non-aligned status of that country. We support the General Assembly resolutions 37/37, 38/29 and 39/13 which reaffirm that the Afghanistan has the right to decide its own form of Government and choose its own political, economic and social systems, without foreign interference, coercion or limitation of any kind, and that the interested parties should co-operate with the United Nations to achieve a political solution that will respect the will of the Afghan people and achieve an immediate and unconditional withdrawal of all foreign troops from the territory of that country.
Guatemala supported the decision to declare 1985 "International Youth Year; Participation, Development and Peace", recognizing the importance for all of us to focus world-wide attention on the needs of young people throughout the world owing to the vital role that they are called upon to play in the quest for a more just, equitable and peaceful world. We believe that the principles and tenets which inspire the Charter of the United Nations are a guide for youth to become aware of their responsibilities and the role that they will have to play in the world of tomorrow.
Likewise, Guatemala supports the recent resolution of the Executive Board of the United Nations Children's Fund (UNICEF) which decided on the goal of universal immunization of children by 1990, by accelerated action in accordance with objectives already established by the world Health Assembly.
We cannot ignore the terrible problem of drugs which affects, to a greater or lesser extent, almost all countries of the world. Trafficking in narcotic drugs which has increased in recent years, constitutes a serious threat to the international community which it must confront with courage and determination. There is no doubt that that terrible scourge which affects particularly the young must be controlled by joint efforts of those countries where it is produced, distributed and consumed. It is a common task that requires a commitment. The developed countries, where there is the greatest consumption of the drugs, must give special support and assistance to countries which are working for their eradication and crop substitution so as not to affect their development.
In concluding my statement, I call on all to look serenely and dispassionately on the major lessons of mankind's history so as to profit from experience and assess events in the light of circumstances, determining mankind's successes and failures. The United Nations, on its fortieth anniversary, is ending one stage and continuing on its long journey towards peace, justice and development. It is with the utmost objectivity that we must assess the possibilities for making the fullest possible use of the tools available to us to fashion the future by means of concerted effort and embracing the commitment to strengthen and further improve our Organization.
Society - as well as man, the fundamental element of that society - is in a constant process of evolution, obeying a dynamic which is part ef its own energy and, thus, we must have confidence and faith to confront with creativity the new challenges arising before the international community.
